Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 11



               UNITED   s:rATES DISTRICT COURT SOUTHERN DISTRICT OF
                          FLORIDA WEST PALM BEACH DMSION



   CATIANA FLEURANVIL,

                         Plaintiff,

                                                       Civil Action No.

   -against-

   THE JOSEPH L. MORSE HEALTH

   CENTER INC.,

                         Defendant.



                                           COMPLAINT


          Plaintiff, Catiana Fleuranvil, by and through her counsel, Tomasello Legal, P.A. hereby

   complains of the Respondent, The Joseph L. Morse Health Center Inc., and alleges as follows:


                                       ~ATURE OF ACTION


   Trus is an action under Title VII of the Civil Rights Act of 1964, as amended, by the Pregnancy

   Discrimination Act of 1978, and Title I of the Civil Rights Act of 1991 , to correct unlawful

   employment practices on the basis of sex (female). Plaintiff the Catiana Fleuranvil ("Plaintiff)

   alleges that Defendant, The Joseph L. Morse Health Center Inc. ("THE CENTER"), discriminated

   against her because of her pregnancy, a condition of her sex (female), retaliated against her for

   complaining about the discrimination, and discharged.




                                                   1
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 11




                                    JURISDICTION AND VENUE


      1.   JurisdictionofthisCourtisinvokedpursuantto28 U.S.C. §§ 45 1, 1331 , 1337, 1343,and

           1345. This action is authorized and instituted pursuant to Section 706(f)(l) and (3) of Title

           VII of the Civil Rights Act of I 964 ("Title VIT"), as amended, 42 U.S.C. § 2000e-5(f)(l)

           and (3), and Section 102 of Civil Rights Act of 1991 , 42 U.S.C. § 1981a.

      2. Venue is proper because a substantial part of the events giving rise to Title VIl violations

           occurred in West Palm Beach, Florida, which is within the jurisdiction of the U.S. District

           Court for the Southern District of Florida, West Palm Beach Division.


                                 PROCEDURAL PREREQUISITES


      3. Plaintiff filed a charge of discrimination which is the basis ofthis Complaint with the Equal

           Employment Opportunity Commission ("EEOC").

      4. Plaintiff received Notice of Right to Sue from EEOC, dated 9/24/2020, with respect to the

           herein charges of discrimination. A copy of the Notice is annexed hereto.

      S. This Action is being commenced within 90 days of the receipt of said Notice of Rights.


                                                PARTIES


   6. At all times relevant hereto, Plaintiff CATIANA FLEURANVIL (hereinafter "Plaintiff') is a

   female and a resident of Palm Beach County, Florida.


   4. Defendant THE JOSEPH L. MORSE HEALTH CENTER, INC (hereinafter "Defendant") is a

   not-for-profit corporation duly registered to do business in Florida.




                                                     2
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 11




                                       STATEMENT OF FACTS


   5. On or around 2014 Plaintiff began her employment with Defendant.

   6. On or around 2018 Plaintiff learned she was pregnant.

   7.   On or around September 2018, Plaintiff suffered a miscarriage.

   8. At all times material, Plaintiff was forced to miss work due to her miscarriage.

   9. At all material times, Plaintiff returned to work and provided a Doctor' s note as evidence of

        her miscarriage.

   10. At all times relevant Plaintiff was written up by Defendant's representative Milly whom was

        Plaintiff's manager at the time.

   11. At all material times, this was Plaintiff's first ever disciplinary action by Defendants in her 4

        year tenure at the company.

    12. At all material times, Plaintiff did not sign the "write-up" because she did not agree with

        Defendant' s actions to ignore her Doctor's note and disregard her recent medical condition.

   13. At all times material, Plaintiff felt humiliated and hurt because she had just lost a baby and her

        employer was retaliating against her for her loss.

    14. At all times relevant, Defendant further retaliated against Plaintiff by moving her out of her

        department into another department.

   15. Despite Defendant's retaliatory actions, Plaintiff continued her employment.

   16. Plaintiff continued working but felt extremely distressed mentally and emotionally as she did

        not expect Defendant's actions towards her after losing her baby.

    17. On or around January 2019, Plaintiff was again elated with the news of a new pregnancy.

    18. At all material times, Plaintiff was having pregnancy related complications.

    19. On or around February 2019, Plaintiff had to go to the emergency room.



                                                     3
                                                                                                                   I
    Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 11




         20. Plaintiff was so scared to lose her pregnancy and was under a lot of distress.

         21. Plaintiff was forced to miss work due to this emergency.

         22. Due to Plaintiff's pregnancy and complications she was in and out of the emergency room.

         23. On or around March 4, 2019, Defendant terminated Plaintiff's employment.

         24. Plaintiff had provided a Doctor' s note for each and every absence she was forced to have
                                                                                                       due
             to her pregnancy and the issues she was undergoing.

         25. Defendant maliciously disregarded Plaintif fs condition and instead of accommodating
                                                                                                  her
             Defendant terminated Plaintiff.

         26. Defendant made no assessment of Plaintiff's condition and/or if any reasonab
                                                                                          le
             accommodation could have been made.

         27. Upon information and belief, Defendant is aware of their obligations under Title VII
                                                                                                  and
             Americans with Disabilities Act.

         28. Defendant discriminated against Plaintiff because of her gender.

         29. It is clear and apparent that Defendants discriminated against Plaintiff because she was
                                                                                                      once

             again pregnant.

         30. Defendant only had issues with Plaintiff when she was pregnant.

         31 . Defenda nt's discriminatory and retaliatory termination of Plaintiff's employment was
                                                                                                    due       to

            her pregnancy.

         32. As a result of defendant's actions Plaintiff feels extremely humiliated, victimized, embarra
                                                                                                            ssed

            and emotionally distressed.

        33. As a result of the acts and conduct complained of herein, Plaintiff has suffered and
                                                                                                 will
            continue to suffer, the loss of income, the loss of salary, bonuses, benefits and other

            compensation which such employment entailed, the Plaintiff also suffered future pecuniar
                                                                                                    y




                                                          4


I
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 11



         damages, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losse. Plaintiff further experienced severe emotional and physical distress.

  34. As a result of the above, Plaintiff has been damaged in an amount to be determined by the

         courts.

  35. Defendants' conduct has been malicious, willful, outrageous and conducted with full

         knowledge of the law. As such Plaintiff demands punitive damages.


                                    AS A FIRST CAUSE OF ACTION FOR

                                    DISCRIMINATION UNDER TITLE VII



  3 6. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

         Complaint.

  3 7.      Title VII of the Civil Rights Act of 1964, as amended 42 U .S.C. § 2000e(k) provides, in

            pertinent part, that:

                      The terms "because of sex" or "on the basis of sex" include, but are

                      not limited to, because of or on the basis of pregnancy, childbirth, or

                      related medical conditions; and women affected by pregnancy,

                      childbirth, or related medical conditions shall be treated the same for

                      all employment-related purposes, including receipt of benefits under

                      fringe benefit programs, as other persons not so affected but similar in

                      their ability or inability to work, and nothing in section 703(h) of this

                      title [42 USCS § 2000e-2(h)] shall be interpreted to permit otherwise.




                                                         5
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 11



   38.      This claim is authorized and instituted pursuant to the provisions of Title Vil, for relief

            based upon the unlawful employment practices of Defendants' violation of Title VII 's

            prol1ibition against discrimination in employment based, in whole or in part, upon an

            employee' s pregnancy complications and accommodation request.

   39.      Defendants violated the sections cited herein as set forth.

   40.      At all times relevant to the Complaint, while employed, Plaintiff endured a discriminatory

            work environment insofar as Plaintiff was subjected to differential treatment,

            discriminatory/unfair disciplines, adverse employment actions, scrutiny and other

            discriminatory/retaliatory actions- due to Plaintiff's pregnancy, gender/sex and

            disabilities.

   41.      Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et.

            seq., by discriminating against Plaintiff because of her gender (pregnancy).

                                   AS A SECOND CAUSE OF ACTION

                                 FOR RETALIATION UNDER TITLE VIl




   42. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

         Complaint.

   43.      Title VIl of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

            it shall be unlawful employment practice for an employer:

                      (1) to discriminate against any of his employees . . . because [s)he

                      has opposed any practice made an unlawful employment practice by

                      this subchapter, or because [s]he has made a charge, testified,

                      assisted or participated in any manner in an investigation,




                                                       6
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 11



               proceeding, or hearing under this subchapter.



  44.   Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

        seq. by discriminating and retaliating against Plaintiff with respect to the terms. conditions

        or privileges of employment.

                AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION

                  UNDER THE AMERICANS WITH DISABILITIES ACT



  45.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

        this Complaint.

  46.   Plaintiff asserts that Defendants violated the Americans with Disabilities Act of 1990 (Pub.

        L. 101-336), as amended.

  47.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I. Section

        12112, Discrimination [Section 102] states:

                (a) General rule. - No covered entity shall discriminate against a

                qualified individual _on the basis of disability in regard to job

                application procedures, the hiring, advancement, or discharge of

                employees, employee compensation, job training, and other terms,

                conditions, and privileges of employment.

  48.   Plaintiff's high-risk pregnancy qualifies as a disability within the meaning of the ADA.

  49.   Plaintiff had, and/or Defendants perceived that she had, a physical or mental impairment

        that substantially limits one or more of her m~jor life activities.




                                                   7
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 11




   50.    But for Plaintiff's disability, perceived disability and/or need for a reasonable

          accommodation. Defendants would not have terminated her employment.

   51 .   Plaintiff has further experienced severe emotional and physical distress.

   52.    As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

          award of damages under this law.

                   AS A FOURTH CAUSE OF ACTION FOR RETALIATION

                  UNDER THE AMERICANS WITH DISABILITIES ACT

   53.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

          this complaint.

   54.    The ADA prohibits retaliation, interference, coercion, or intimidation against employee,

          who engages in protected activity.

   55.    42 U.S.C. § 12203 provides:

                  Retaliation. No person shall discriminate against any individual

                 because such individual has opposed any act or practice made

                 unlawful by the chapter or because such individual made a charge,

                 testified, assisted, or participated in any manner in an investigation,

                  proceeding, or shearing under the chapter.




                 Interference, coercion, or intimidation. It shall be unlawful to

                 coerce, intimidate, threaten, or interfere with any individual in the

                 exercise or enjoyment of, or on account of her or her having

                 exercised or enjoyed, or on account of her or her having aided or

                 encouraged any other individual in the exercise or enjoyment of, any




                                                    8
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 11



                   right granted or protected by the chapter.



 56.       Defendants were aware that Plaintiff was pregnant and that her pregnancy was high risk.

 57.       This protected activity should put Defendants on notice that reasonable accommodation

           should be made for Plaintiff.

 58.       However, Defendants did not make any reasonable accommodati on for Plaintiff.

  59.      Defendants retaliated against Plaintiff by discharging Plaintiff's employment.

  60.      As such, Plaintiff has been damaged as set forth herein and is entitled to the maximum

           award of damages under this law.

                                           PUNITIVE DAMAGES

  61.      Defendants' conduct was malicious, willful, outrageous, and conducted with full

        knowledge of the law.

  62.      As such, punitive damages are appropriate as a result of Defendants' above-described

           conduct and Plaintiff demands Punitive Damages against Defendant.

                                              JURY DEMAND

  63.      Plaintiff requests a jury trial on all issues to be tried.



  WHEREFOR E, Plaintiff respectfully requests a judgment against the Defendant:

  A.       Declaring that Defendants engaged in unlawful employment practices prohibited by the

           Title VII of the Civil Rights Act of 1964, Americans with Disabilities Act, in that

           Defendants discriminated against Plaintiff on the basis of her disability, pregnancy and

           gender:

  B.       Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants




                                                        9
Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 11



         unlawful discrimination and to otherwise make her whole for any losses suffered as a result

         of such unlawful employment practices;

   C.    Awarding Plaintiff compensatory damages related to injuries suffered as per Plaintiffs

         State-law claims:

   D.    Awarding Plaintiff compensatory damages for mental, emotional and physical injury,

         distress, pain and suffering and injury to her reputation in an amount to be proven;

   E.    A warding Plaintiff punitive damages;

   F.    Awarding Plaintiff attorneys' fees, costs, disbursements, and expenses incurred in the

         prosecution of the action;

   G.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

         proper to remedy the Defendants' unlawful employment practices.


   Dated: Palm Beach. Florida
          December 28. 2020

                                                      TOMASELLO LEGAL, P.A.

                                               By:    Isl Christine Tomasello
                                                      Christine M. Tomasello, Esq.
                                                      Attorney for the Plaintiff
                                                      10299 Southern Blvd, Unit #212451
                                                      Royal Palm Beach, FL 33411
                                                      Phone: (561) 755-9070
                                                      Attorney for Plaintiff
                                                      Christine.tomasel lo legal@gmai I.com




                                                 10
 Case 9:20-cv-82416-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 11


 EEOC Form 161-8(11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                       NOTICE OF RIGHT TO Sue {ISSUED ON REQUEST)
To:     Cattana Fleuranvll                                                            From:    Miami District Office
        548 SE 1st Street                                                                      Miami Tower, 100 S E 2nd Street
        Belle Glade, FL 33430                                                                  Suite 1500
                                                                                               Miami, FL 33131



       D         On behelf of person(s) aggrieved whose idenNty Is
                 CONFIDENnAL (29 CFR §1601. 7(s))

 EEOC Charge No.                                       EEOC Representative                                             Telephone No.
                                                       MARISSA COSCULLUELA,
 510-2019-04332                                        Investigator                                                    (786) 648-5844
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Clvll Rights Act of 1984, the Americans with Dlsabllltles Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be flied In a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       m         More than 180 days have passed since the filing of this charge.

       D         Less than 180 days have passed since the filing of 1his charge, but I have determined that it is unlikely that the EEOC v,;11
                 be able to complete its administrative processing within 180 days from the filing of this charge.

       CK]       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Dl.scrlmlnatlon In Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be flied In federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will          belost"
       D         The EEOC is continuing its handling of your ADEA case. However, If 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not requited.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any vlolatlons that occurred more than 2 years (3 years) before you flle suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                       On behalf of the Commission



                                                                                                                         9/24/20
 Enclosures(s)                                     For.BRADLEY A'. ANDERSON,                                                 (Date MsHed)
                                                          Acting District Director

 cc:
              THE JOSEPH L. MORSE LIFE CENTER                                         Ms. Christine Tomasello, Esq.
              c/o Ms. Antoinette Theodossakos, Esq.                                   Gordon & Partners
              SAUL EWING ARNSTEIN AND LEHR LLP                                        3309 Northlake Blvd., Ste. 207
              516 N. Flagler Drive, Suite 1400                                        Palm Beach Gardens, FL 33403
              West Palm Beach, FL 33401
